Sir, allow me, once again, to offer ray felicitations on your assumption of the presidency of the General Assembly. Under your wise and able guidance, this forty-first session of the General Assembly will surely achieve important and far-reaching results.
May I also take this occasion to pay a special tribute to Mr. Perez de Cuellar for his unceasing efforts to promote international peace and harmony and to uphold the principles of the Charter of the United Nations. The lucid presentation in the Secretary-General's report on the work of the Organization reflects the awesome challenges, as also the unprecedented opportunities, facing the United Nations and its Member States. The Pakistan delegation expresses the hope that, at this critical juncture, the Secretary-General will continue at the helm of the world Organization.
Even 41 years after the declaration of the purposes and principles which inspired the collective will of mankind to establish the United Nations to usher in an era of inter-State conduct governed by the rule of law, justice and equity, the world is still convulsed by strife and turmoil.
The problems confronting mankind still remain acute, polarization between the East and the West persists; the nuclear race threatens the very survival of humanity; the gap between the rich and the poor has widened; and resort to the use of force and interference in the internal affairs of sovereign States have increased.
In our neighborhood, the principles of the Charter have been most flagrantly violated by the military intervention in Afghanistan. For nearly seven years, undaunted by the presence of 120,000 Soviet troops, the Afghan people, true to their historic traditions and character, have waged a heroic national resistance against the might of a super-Power. They have proved indomitable in courage, steadfast in resolve and defiant in adversity. Inside Afghanistan a sinister design is being pursued through genocide and large-scale uprooting of the population. Such policies have served only to intensify the Afghan struggle. A million Afghans are estimated to have laid down their lives. Five million, a third of the country's population, have been obliged to seek shelter in Pakistan and Iran. The three million Afghans in Pakistan constitute the largest concentration of refugees anywhere in the world. We continue to provide them with basic sustenance as our Islamic and humanitarian duty. We are grateful to those friendly States and international agencies which have assisted us in discharging this humanitarian responsibility.
Apart from this immense burden, the Soviet intervention in Afghanistan seriously threatens Pakistan's own security. There are almost daily violations of our border, which have caused serious loss of life and property. There has also been a sharp increase in acts of sabotage and subversion in our territory, accompanied by threats and pressures.
Pakistan desires an early end to the conflict in Afghanistan, which does not admit of a military solution. We are committed to seeking a just and an equitable political settlement on the basis of the principles endorsed by the General Assembly. Pakistan has worked sincerely and constructively to evolve such a solution through the proximity talks in Geneva, under the auspices of the United Nations Secretary-General and his Personal Representative, to both of whom I wish to pay high tribute.
The fate of a political settlement now depends on the acceptance of a time-frame for the early withdrawal of Soviet troops. That time-frame must be of short duration, to conform to the repeated demands of this Assembly for the immediate and unconditional withdrawal of foreign troops from Afghanistan. Such a settlement would also be in conformity with the wishes of the Afghan people and would enable the Afghan refugees to return to their homes in safety and honor. The token withdrawal of six Soviet battalions is a welcome first step, but what is required is not a token disengagement but the total and early withdrawal of all Soviet forces from Afghanistan.
Pakistan will continue to extend its fullest co-operation to the United Nations Secretary-General and his Personal Representative, Mr. Diego Cordovez, in the search for an equitable political solution of the situation in Afghanistan. The Geneva negotiations have readied a critical juncture. We hope this General Assembly will once again take a decision to reflect the wishes of the international community and the conscience of the world at large for the early termination of the foreign military intervention in Afghanistan, the restoration of that country's independent, sovereign and non-aligned status and the return of the Afghan refugees to their homes in safety and honor.The same principles govern our policy on the question of foreign Intervention in Kampuchea. Pakistan supports the Coalition Government of Democratic Kampuchea under the leadership of Prince Norodon Sihanouk and its struggle for national independence. The imposition of a regime by force of foreign arras on the pretext of rectifying earlier violations of human rights in that country is totally unacceptable. We fully endorse the repeated calls of the General Assembly for the withdrawal of all foreign forces, thus enabling the Kampuchean people to choose their own system without coercion and outside interference.
The tragic conflict between Iran and Iraq has injected another dangerous element into an area already embattled and inflamed. The war remains a cause for profound anguish and dismay. Not only has it consumed precious human and material resources of the two countries but it also threatens our region with incalculable consequences for international peace and security^ We have been unrelenting in our efforts to bring that conflict to a speedy end. In the forums of the United Nations, the Non-Aligned Movement and the Organization of the Islamic Conference we have endeavored to explore all possibilities for a just and equitable settlement. We earnestly hope for an early cessation of hostilities and a settlement that reconciles the demands of justice with the imperatives of peace.
The situation in southern Africa poses a serious threat to regional and international peace. The brazen attempts of the Pretoria regime to perpetuate the abhorrent system of apartheid, its savage and mounting repression of the majority of the South African people, its aggressive policies of intimidation and coercion, both military and economic, against the front-line States, are a challenge to the international conscience, an insult to mankind and a crime against humanity. There can be no peace, no stability, no security in southern Africa until this abhorrent system has been totally eradicated.Namibia's struggle for liberation from Pretoria's illegal colonial occupation is another front in southern Africa's relentless crusade for dignity and freedom. The heroic struggle of the South West African People's Organization (SWAFO), the sole and authentic voice of the Namibian people, must be supported morally end materially by the international community. The recently concluded special session of the General Assembly has reaffirmed  the United Nations plan, as endorsed by Security Council resolution 435 (1978), as the only basis for Namibia's independence. It cannot be linked to any extraneous issue, such as the presence of Cuban troops in Angola. The members of the Western Contact Group carry a clear responsibility for ensuring the early implementation of the United Nations plan.
In particular, we hope that all the permanent members of the Security Council will support the call for effective sanctions against South Africa. The argument that sanctions will hurt the majority population of South Africa and the front-line African States lacks validity, since the African population has declared its readiness to accept any hardship in preference to racist oppression.
The Middle East continues - be a source of grave danger to regional and world peace. Israel has repeatedly frustrated all peace initiatives. Its obduracy can only escalate violence and lead to another conflict, with grave consequences for world peace. Pakistan deplores Israel's intransigence, as also its policy of annexation of the occupied Arab territories and the establishment of Jewish settlements on usurped land, we are appalled by the repeated desecration of the Holy Places under Israel's occupation, especially the violation of the sanctity of the Holy Al Aqsa Mosque, one of Islam's best sacred shrines.
Pakistan supports the convening of an international conference to evolve a just and comprehensive settlement in the Middle East, with the participation of all the par tip = concerned, including the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people. A just and comprehensive settlement must contain two fundamental elements: first, Israel's total withdrawal from all the occupied territories, including Holy Jerusalem, and, secondly, the fulfillment of the right of the Palestinian people to self-determination and nationhood in their homeland.
At present world peace and humanity's survival are balanced on the razor's edge of nuclear deterrence. The survival of human civilization depends on our ability to achieve general and complete disarmament.
The world was heartened when the two super-Powers agreed, in 1985, to negotiate the reduction of their nuclear arsenals and to prevent their ^reading to outer space. The agreement in Geneva between the leaders of the two countries that "a nuclear war cannot be won and must never be fought" (A/40/1070, p. 3) is cause for hope that the use of nuclear weapons can ultimately be prohibited. He are pleased to see the positive outcome of the Stockholm Conference cm Confidence and Security Building Measures and Disarmament in Europe.
It is equally essential to pursue multilateral disarmament negotiations. We hope that negotiations on a comprehensive nuclear-test-ban treaty will commence without further delay at the Geneva Conference on Disarmament. Meanwhile, a moratorium should be observed on nuclear testing, as called for by the recent submit meeting of members of the Non-Aligned Movement. The Conference on Disarmament must also conclude as soon as possible a convention prohibiting chemical weapons, reinforce the existing restraints on an arms race in outer space, evolve agreed security assurances for non-nuclear-weapon States and endeavor to finalize a comprehensive program for disarmament.
The tragic incident at Chernobyl has highlighted the grave danger inherent in damage to or destruction of nuclear facilities by accident or by design. It is important to reach international agreements on nuclear safety and on the norms of proscribing attacks against nuclear facilities. The Chernobyl incident has also underlined the need for a rational and equitable regime for co-operation in this field, we hope that the forthcoming Conference for the Promotion of International Co-operation in the Peaceful Uses of Nuclear Energy will address itself to this issue, keeping in mind the particular needs of the developing countries, which face an acute shortage of conventional fuels and energy resources. The industrialized countries have a responsibility to assist the developing countries in the proper maintenance of the reactors they export and to refrain from prohibition of the supply of vital spare parts. Pakistan is committed to the goal of nuclear non-proliferation. In order to prevent the spread of nuclear weapons in our region, Pakistan proposed in 1974, immediately after a nuclear explosion was conducted by India, the creation of a nuclear-weapon-free zone in South Asia. Since then, we have offered a number of other proposals to promote denuclearization in South Asia. We have repeatedly enumerated those proposals, which include simultaneous accession by India and Pakistan to the Treaty on the Non-Proliferation of t&iclear weapons.
Pakistan desires to promote mutual confidence and beneficial co-operation in South Asia. We have joined six other countries of the region to establish the South Asian Association for Regional Co-operation (SAARC). SAARC offers hope for the acceleration of the development process and the promise of peace and progress to the 1 billion people of South Asia.
Pakistan has continued its endeavors to foster good-neighborly relations with India. The understanding reached last December between the leaders of Pakistan and India not to attack each other's nuclear facilities was a welcome development in this context. We believe that, with mutual goodwill, a bilateral treaty an the non-use of force could also be speedily concluded. This process, we hope, will also lead to the achievement of a peaceful settlement of the dispute over Jammu and Kashmir, on the basis of the relevant resolutions of the United Nations and in the spirit of the Simla Agreement.
Today, international peace and security are threatened not only by wars and disputes but also by poverty and deprivation. Living standards in many poor nations are declining, spreading hunger, disease and death. The economic gap between developed and developing countries is widening. The recent volatile shifts in economic trends confirm the structural imbalance in the world economy. Unless this is corrected, we may witness a global economic decline without precedent, spreading suffering aid chaos and severely straining international order and stability.
An immediate revival of North-South dialog is essential for orderly growth of the world economy. So far, the enormous problems created by the indebtedness of the developing countries have not been addressed in a comprehensive and integrated manner. The recent agreement on the launching of a new round of trade negotiations is a welcome development. It signals a standstill on protectionism and the initiation of the process of dismantling trade barriers imposed unjustly and indiscriminately against developing countries. It also demonstrates the flexibility and political will necessary for solving complex problems of the world economy.
We hope that a more flexible and global approach, which seeks to resolve the debt cr is is through economic growth, will be possible in the context of a renewed dialog between the developed and developing countries and in particular through the holding of the international conference on money, finance and trade for development. In the meantime, it is necessary substantially to increase financial flows to the developing countries.
Pakistan condemns terrorism in all its forms. The perpetration of acts of terrorism against the innocent can have no justification whatsoever and must merit the severest punishment. We have accepted all international measures to counter this scourge, including the three conventions relating to aerial hijacking. We share the view that special measures, including security measures, should be adopted to counter terrorism.
The curse of narcotics is becoming a global problem with grave portents for the well-being of peoples everywhere. It is a problem that transcends all national boundaries. The Government of Pakistan is committed to the eradication of drug abuse, not only within our own country, but indeed everywhere in the world. It is our earnest hope that the first global conference, to be held next year, to deal with all aspects of drug abuse and illicit trafficking will initiate and adopt measures which the international community could apply collectively to eliminate this evil.
It is ironic that so soon after our leaders renewed their dedication to the United Nations at its fortieth anniversary, and at a moment when global recognition of its achievements is growing, the world Organization has been plunged into the most serious financial crisis in its history. We shall give serious consideration to the report of the Group of High-Level Intergovernmental Experts to examine the corrective measures the situation demands. It must be emphasized, however, that the payment of assessed contributions to the United Nations is an obligation under the Charter and must be met faithfully. This difficulty could perhaps have been averted if the persistent practice by some States of withholding part of their contributions, especially for the United Nations peace-keeping operations, had not been tolerated in the past. Pakistan will work constructively to promote a long-term solution to this financial crisis.
If human civilization is to survive, the States represented here must strengthen, not erode, the concept of international partnership for peace and progress to which they have pledged themselves under the United Nations Charter. In this age of nuclear weapons, the security of each individual State is the concern of all. At a time when the exploration of mankind's common heritage of space and oceans holds out such vast promise of progress and well-being, global partnership has become an imperative instead of an option. Such partnership, and the broad international co-operation which it entails, can be nurtured and promoted only within the United Nations. At this session, Meirber States must display the political will to transform the present crisis into a renewed and genuine commitment to this world Organization and to the hopes and aspirations of humanity which it embodies.
